Title: General Orders, 28 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Novr 28th 1777.
Parole Annapolis.C. Signs Boston. Charlestown.


At a General Court Martial held the 24th instant, of which Col. Grayson was president, Major Ross, charged with “Leaving his arms in the field, in the action of the 4th of October near Germantown”—was tried, and acquitted with the highest honor—The Commander in Chief approves the court’s judgment—Major Ross is released from his arrest.
The General Court Martial of which Col. Grayson is president, is to sit to morrow morning, at the tavern next to Col. Biddle’s quarters.
After Orders. Such of the troops as are not already furnished with cooked provisions for to morrow, are to draw and cook them to night. At day break, a cannon will be fired as a signal for the whole army to parade, ready to march—When the whole are completely formed, they

may ground their arms, but be ready to take them up again at a minute’s warning—If it should rain or snow the men are not to parade.
Lord Sterling’s division is to parade at one o’clock in the morning.
